DETAILED ACTION

Status of the Application
	Claims 1-30 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of April 2, 2021, claims priority as a continuation (CON) of Application 16/7074,399 (now abandoned), which claims priority as a CON of application # 15/238,622 (now abandoned), which claims priority as a CON of application # 14/687,634 (now abandoned), which claims priority as a CON of application # 13/089,881 (now abandoned), which claims for the benefit of a prior-filed provisional application # 61/437,097 filed on January 28, 2011. 

With respect to claims 1-30, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  and 37 CFR (a)(4)-(a)(6) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications (all of them) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application. The following claim elements/limitations lack adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph;
“receiving an identity of…a second enabling organization from an affiliate; wherein the consumer is not affiliated with the second enabling organization…automatically linking the consumer with a second set of benefits from a second group of benefits based on the…identity of the second enabling organization” (claims 1 and 21)
“receiving first search results generated by a search engine in response to a first search query submitted by the first user through a first user device; analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results” (claims 1 and 21)
The disclosures of the parent Applicant’s (and specification of the instant application for that matter) never disclose or suggest automatically linking a consumer with a benefits based on an identity of an enabling organization to which they are not affiliated. Claims 1-30 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by the priority documents. Claims 1-30 are therefore entitled only to the filing date of the instant application (April 2, 2021).

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on August 10, 2021 has been considered by the examiner.

Claim Interpretation

	Claims 1 and 21 recite "receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device”. A broadest reasonable interpretation of “search engine” is any software/logic/programming configured to search for information (e.g., information stored in a database). An example of such a search engine would be the matching/searching algorithms used to identify benefits stored in the database disclosed in paragraph [0038] of Applicant’s published disclosure. A “search engine” is not required to be interpreted as an internet search engine or web search engine (e.g., google), which searches for information available on the internet/web. Although Applicant’s internet/web search engines, or to search engines that provide “conventional search results” in addition to benefit results. 
In fact, Applicant’s specification never discloses or suggests an internet/web search engine or “traditional search engine” generating search results by searching through benefit information, and any attempt to claim this would result in new matter. Instead, Applicant’s specification suggests a separate application may be downloaded to a computer which enables the user to receive benefit results in addition to conventional query results when they access a search engine. The downloaded application is not, itself, an internet/web/“traditional” search engine. Instead, the application is an extension or additional programming which may be used in conjunction with an internet/web/“traditional” search engine, and is not a search engine itself. One skilled in the art would understand that the “application” suggested in paragraph [0049] would separately search through benefit information to obtain benefit search results, and display indications of the benefits in conjunction with the “conventional” search results that were generated by the internet/web/“traditional” search engine. Paragraph [0049] makes it clear that the application enables additional functionality (specifically, obtaining benefit results) “when the user accesses a compatible search engine (e.g., a search engine accessible via a public network…” and  provide “the option to use traditional search engine to obtain results regarding benefits”. In other words, one skilled in the art would understand that paragraph [0049] does not disclose or suggest that the obtained benefit results are generated by an internet/web/“traditional” search engine searching through available sets of benefits.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,266,648 (reference application 1) and/or claims 1-13 of U.S. Patent No. 5,864,822 (reference application 2) in view of in view of Regmi et al. (U.S. PG Pub No. 2009/0271270, October 29, 2009 - (hereinafter "Regmi”) and/or in view of Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-30, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-30 and claims 1-15 of U.S. Patent No. 6,266,648 and/or claims 1-13 of U.S. Patent No. 5,864,822 would have been  and/or U.S. Patent No. 5,864,822 with respective teaching of Regmi and Meyer to arrive at each of claims 1-30 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to arrive at each of claims 1-30). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-20 is/are drawn to methods (i.e., a process), while claim(s) 21-30 is/are drawn to system (i.e., a machine/manufacture). As such, claims 1-30 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.


receiving an identity of a first and a second enabling organization from an affiliate; 
receiving from a consumer a consumer interest data and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization; 
automatically linking the consumer with a first set of benefits from a first group of benefits based on the consumer interest data and the identity of the first enabling organization; 
automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer interest data and the identity of the second enabling organization; 
receiving first search results…in response to a first search query submitted by the consumer
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results; and 
delivering a first data package to…the consumer based on the selected first subset of benefits, the selected second subset of benefits, and the analyzed first search results

These steps, under its broadest reasonable interpretation, describe or set-forth providing a user with tailored list of available benefits based on a user query and benefits related to organizations to which the user is and isn’t affiliated, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 21 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.


Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented method” (claim 1)
“a system comprising one or more processors configured to” (claim 21)
“search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device” (claims 1 and 21)
“deliver a first data package to a mobile device of the consumer” (claims 1 and 21)
“displaying on the consumer mobile device” (claims 2-4, 6, and 18-20)
“instructions to cause the first user device to display” (claims 22-26)

The requirement to execute the claimed steps/functions using “computer-implemented” (claim 1) means and/or “a system comprising one or more processors configured to” (claim 21) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose see MPEP 2106.05(f)).
The recited additional element(s) of  “search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device” (claims 1 and 21) and/or “deliver a first data package to a mobile device of the consumer” (claims 1 and 21) and/or “displaying on the consumer mobile device” (claims 2-4, 6, and 18-20) and/or “instructions to cause the first user device to display” (claims 22-26) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments wherein software performs data comparison/retrieval as opposed to human beings and wherein computers are used to display information as opposed to using paper and pen. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of  “deliver a first data package to a mobile device of the consumer” (claims 1 and 21) and/or “displaying on the consumer mobile device” (claims 2-4, 6, and 18-20) and/or “instructions to cause the first user device to display” (claims 22-26) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because a final step of displaying information via a device has long been held to be insignificant post-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered 
Dependent claims 5, 7-17, and 27-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 5, 7-17, and 27-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented” (claim 1) means and/or “a system comprising one or more processors configured to” (claim 21) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device” (claims 1 and 21) and/or “deliver a first data package to a mobile device of the consumer” (claims 1 and 21) and/or “displaying on the consumer mobile device” (claims 2-4, 6, and 18-20) and/or “instructions to cause the first user device to display” (claims 22-26) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “deliver a first data package to a mobile device of the consumer” (claims 1 and 21) and/or “displaying on the consumer mobile device” (claims 2-4, 6, and 18-20) and/or “instructions to cause the first user device to display” (claims 22-26) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising and benefit-providing. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. 
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Furthermore, Examiner takes Offical Notice that displaying information (e.g., benefit results) on a user device is well-understood, routine, conventional in the field of advertising and benefit-providing.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 5, 7-17, and 27-30 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 5, 7-17, and 27-30 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

	
Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 21 recite “receiving an identity of…a second enabling organization from an affiliate; wherein the consumer is not affiliated with the second enabling …automatically linking the consumer with a second set of benefits from a second group of benefits based on the…identity of the second enabling organization” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of linking the consumer with the second set of benefits “based on the identity of the second enabling organization” to which the consumer is not affiliated are unclear. It is unclear what types of linking would be encompassed within this scope and/or how one would go about making such a link “based on” the identity of an enabling organization to which the consumer is not affiliated. Applicant’s disclosure never discussed this embodiment, and provides no additional clarification or guidance. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	For the purpose of Examination, the Examiner will interpret the phrase “automatically linking the consumer with a second set of benefits from a second group of benefits based on the…identity of the second enabling organization” to be “automatically linking the consumer with a second set of benefits from a second group of benefits based on the…and that are associated with the second enabling organization”. Based on the content of the specification and indicated priority status (e.g., because neither the instant specification nor any of the priority documents suggest an embodiment where a user is automatically linked to benefits based on the identity of an enabling organization to which they are not affiliated), and based on the indefiniteness indicated above, the Examiner has concluded that this limitation most likely what Applicant intended to capture.
Each of claims 2-20 and 22-30 are similarly rejected by virtue of their dependency. 

	Claims 2-6, 18-20, and 22-26 each refer to “the consumer mobile device”, which lacks sufficient antecedent basis. The independent claims refer to “a consumer device” and “a mobile device”. For the purpose of Examination, the Examiner will interpret the recitation of “a consumer device” to be “a consumer mobile device”, and the Examiner will interpret the recitation of “a mobile device” to be “[[a]] the consumer mobile device”.

	


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 2, 7, 8, 10-22, 27, 28, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker (U.S. Patent No. 6,266,648, July 24, 2001 - hereinafter "Baker”)   in view of  Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”)

With respect to claims 1 and 21, Baker teaches a computer-implemented method and a system comprising one or more processors configured to;
receiving an identity of a first and second enabling organization from an affiliate Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
receiving from a consumer a consumer interest data (2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…”, 3:20-25 “storing in a memory…consumer information…consumer identification and consumer interest data”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary… user would be prompted to provide data relating to the type of product the consumer wished to buy”, 10:1-2 “directly query the system regarding benefits”)
and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization;  ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
automatically linking the consumer with a first set of benefits from a first group of benefits based on the consumer interest data and the identity of the first enabling organization; (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer interest data and the identity of the first enabling organization  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements temporal redemption requirements or other limits/conditions per 5:36-42 & 6:35-46) to select a subset of benefits from at least one of the first set of benefits, 8:41-52)
delivering a first data package to a consumer device of the consumer based on the selected first subset of benefits and the analyzed first search results (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”)
Baker does not appear to disclose,
automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer interest data and the identity of the second enabling organization;
selecting a second subset of benefits from the second set of benefits based on the analyzed first search results;
delivering a first data package to a mobile device of the consumer based on the selected second subset of benefits
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60). Meyer further discloses 
automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer interest data and the identity of the second enabling organization (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
selecting a second subset of benefits from the second set of benefits based on the analyzed first search results; (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated , col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
delivering a first data package to a mobile device of the consumer based on the selected second subset of benefits (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the first subset of beneifts selected for display for the user may include benefits (e.g., a “second benefit”) from a set of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59, 18:1-7 “consumer computer…intelligent telephone device” – therefore mobile consumer device)
Meyer illustrates that it is advantageous to include automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer interest data and the identity of the second enabling organization, selecting a second subset of benefits from the second set of benefits based on the analyzed first search results, and delivering a first data package to a mobile device of the consumer based on the selected second subset of benefits, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include automatically linking mobile device of the consumer based on the selected second subset of benefits, as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members.

With respect to claims 2 and 22, Baker teaches the method of claim 1 and the system of claim 21;
further comprising displaying on the consumer mobile device at least one benefit from the selected first subset of benefits (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 7:24-34, 8:51-52 “system will output a message advising the operator of the available benefit” – Examiner notes that the combination with Meyer above already teaches and renders obvious the “consumer mobile device” element)

With respect to claims 7 and 27, Baker and Meyer teach the method of claim 1 and the system of claim 21. Baker does not appear to disclose,
wherein the first data package includes auxiliary information of at least one benefit from the selected first subset of benefits
However, Meyer teaches,
wherein the first data package includes auxiliary information of at least one benefit from the selected first subset of benefits (Fig 25 “terms, Fig 33 “good through 3/31/98”, Fig 19 “details”, 6:60-67, 23:30-45)
Meyer illustrates it is advantageous to include wherein the first data package includes auxiliary information of at least one benefit from the selected first subset of benefits, because such information provides secondary information associated with a benefit that will assist the system (Fig 25 “terms, Fig 33 “good through 3/31/98”, Fig 19 “details”, 6:60-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include wherein the first data package includes auxiliary information of at least one benefit from the selected first subset of benefits, as taught by Meyer, because such information provides secondary information associated with a benefit that will assist the system and consumers in determining the applicability of the benefit to their needs.

Examiner notes that Regmi (cited below) also discloses this limitation (Fig 7 “expires 8/30/08”, Fig 14, [0128] expiration date is received as auxiliary information (auxiliary information is secondary, supplemental, or supporting information), [0062] expiration date, Fig 19 auxiliary information is received)

With respect to claims 8 and 28, Baker and Meyer the method of claim 2 and the system of claim 22. Baker does not appear to disclose,
receiving an input from the consumer indicative of the consumer's desire to avail himself or herself of a first benefit from the selected first subset of benefits; 
purchasing a good or service associated with the first benefit in response to the received input
However, Meyer teaches,
receiving an input from the consumer indicative of the consumer's desire to avail himself or herself of a first benefit from the selected first subset of benefits;  (Fig 13 & 40:45-67 & 41:1-67 – buy now procedure includes receiving an input from the consumer indicative of the consumer's desire to avail himself or herself of a first benefit from the selected first subset of benefits)
purchasing a good or service associated with the first benefit in response to the received input (Fig 13 & 40:45-67 & 41:1-67 – buy now procedure includes purchasing a good or service associated with the first benefit in response to the received input)
(40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include receiving an input from the consumer indicative of the consumer's desire to avail himself or herself of a first benefit from the selected first subset of benefits, and purchasing a good or service associated with the first benefit in response to the received input, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claims 10 and 30, Baker teaches the method of claim 1 and the system of claim 21;
wherein at least one benefit from the selected first subset of benefits is associated with at least one product or service offered by a goods/service provider distinct from both the first and second enabling organizations (1:24-28 “discounts are…obtained through third-party suppliers of goods and services…credit card companies which will offer their cardholders certain discounts and benefits when such cardholders purchase goods and services from third-party entities such as airlines, rental car companies, restaurants, and particular retail stored”)

With respect to claim 11, Baker and Meyer teach the method of claim 1. Baker does not appear to disclose,
further comprising the step of purchasing a good or service based on contents of the first data package
However, Meyer teaches,
further comprising the step of purchasing a good or service based on contents of the first data package (Fig 13 & 40:45-67 & 41:1-67 – buy now procedure includes purchasing a good or service associated with the first benefit in response to the received input, 45:19-44)
Meyer illustrates it is advantageous to include the step of purchasing a good or service based on contents of the first data package, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include the step of purchasing a good or service based on contents of the first data package, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claim 12, Baker and Meyer teach the method of claim 11. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically
However, Meyer teaches,
wherein the step of purchasing is performed automatically (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claim 13, Baker and Meyer teach the method of claim 11. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer
However, Meyer teaches,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claim 14, Baker and Meyer teach the method of claim 11. Baker does not appear to disclose,
wherein the step of purchasing is further based on the list of a plurality of venues applicable to said consumer interest data

wherein the step of purchasing is further based on the list of a plurality of venues applicable to said consumer interest data (Fig 13 & 40:45-67 & 41:1-67 – buy now procedure includes purchasing a good or service associated with the first benefit in response to the received input and “based on the list of a plurality of venues applicable to said consumer interest data” because the purchase is at one of the venues that carries the product which is a BRI consistent with Applicant’s own specification, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is further based on the list of a plurality of venues applicable to said consumer interest data, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is further based on the list of a plurality of venues applicable to said consumer interest data, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claim 15, Baker and Meyer teach the method of claim 14. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically
However, Meyer teaches,
wherein the step of purchasing is performed automatically (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
(40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)

With respect to claim 16, Baker and Meyer teach the method of claim 14. Baker does not appear to disclose,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer
However, Meyer teaches,
wherein the step of purchasing is performed automatically after receipt of an input from the consumer (Fig 13 & 40:45-67 & 41:1-67 – step of purchasing is performed automatically after receipt of an input from the consumer, 45:19-44)
Meyer illustrates it is advantageous to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily. (40:45-67 & 41:1-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein the step of purchasing is performed automatically after receipt of an input from the consumer, as taught by Meyer, because it provides added convenience to the consumer in that they may take advantage of the benefit quickly and easily.

Examiner notes that Regmi (cited below) also discloses this limitation ([0148]-[0151] user input received to redeem offer (avail himself or herself of said available benefit), [0174], Fig 18 tag 1850)


With respect to claim 17, Baker teaches the method of claim 1;
further comprising the step of determining that the second benefit is superior to the first benefit from the perspective of the consumer according to a predetermined metric (7:24-30 “in a list formatted… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives” – per combination with Meyer as discussed above the list may include a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated)

Examiner notes that prior art reference Evanitsky (cited at the end of this action) also discloses this limitation)

With respect to claim 18, Baker teaches the method of claim 17;
further comprising displaying on the consumer mobile device the first benefit and the second benefit (7:24-30 “in a list formatted… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives” – per combination with Meyer as discussed above the list may include a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated )

Examiner notes Meyer also discloses this limitation (col 9 lns 35-39 & col 10 lns 10-19, col 17 lns 15-38, col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)

With respect to claim 19, Baker teaches the method of claim 18;
further comprising displaying on the consumer mobile device an indication that the second benefit is superior to the first benefit (7:24-30 “in a list formatted… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives” – per combination with Meyer as discussed above the list may include a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated)

Examiner notes that prior art reference Evanitsky (cited at the end of this action) also discloses this limitation)

With respect to claim 20, Baker and Meyer teach the method of claim 19. Baker does not appear to disclose,
further comprising displaying a message on the consumer mobile device inviting the consumer to become affiliated with the second enabling organization
However, Meyer discloses 
displaying a message on the consumer mobile device inviting the consumer to become affiliated with the second enabling organization (col 30 lns 30-40 & col 50-60 “ask the consumer to sign up”, col 34 lns 5-10). 
Meyer illustrates that it is advantageous to include displaying a message on the consumer mobile device inviting the consumer to become affiliated with the second enabling organization, because it provides the organization an opportunity for signing up new members in the process of running their promotional campaign, and because it provides consumers a convenient mechanism for becoming affiliated with an organization, which conveniently allows them to take advantage of an available benefit (col 30 lns 30-40 & col 50-60 “ask the consumer to sign up”, col 34 lns 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include displaying a message on the consumer mobile device inviting the consumer to become affiliated with the second enabling organization, as taught by Meyer, because it provides the organization an opportunity for signing up new members in the process of running their promotional campaign, and because it provides consumers a convenient mechanism for becoming affiliated with an organization, which conveniently allows them to take advantage of an available benefit.




	Claims 3-6, 9 and 23-26, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of Meyer, as applied to claims  2 and 22 above, and further in view of Regmi et al. (U.S. PG Pub No. 2009/0271270, October 29, 2009 - hereinafter "Regmi”)

With respect to claims 3 and 23, Baker and Meyer teach the method of claim 2 and the system of claim 22. Baker does not appear to disclose,
displaying on the consumer mobile device a rating for the displayed at least one benefit
However, Regmi discloses a method and system for matching a consumer to available benefits (abstract). Regmi further discloses
displaying on the consumer mobile device a rating for the displayed at least one benefit ([0136] rating of available benefits is displayed to users of the system, Fig 20, Fig 6 tag 670,  Fig 14)
Regmi illustrates it is advantageous to include displaying on the consumer mobile device a rating for the displayed at least one benefit, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering ([0005]-[0007], [0136]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include displaying on the consumer mobile device a rating for the displayed at least one benefit, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering.

With respect to claims 4 and 24, Baker and Meyer teache the method of claim 2 and the system of claim 22. Although Baker does disclose that geo-location can be used to target/filter offers (col 3 lns 30-40, col 5 lns 40-50, col 6 lns 40-55, col 7 lns 50-55), 
displaying on the consumer mobile device an indication that the displayed at least one benefit is within a predetermined distance from a predetermined location
However, Regmi teaches,
displaying on the consumer mobile device an indication that the displayed at least one benefit is within a predetermined distance from a predetermined location (Fig 8 – radius (i.e. predetermined distance) from predetermined location is utilized to restrict benefits that are provided to the user, Fig 12,  [0129], [0175], Claim 8)
Regmi illustrates it is advantageous to include displaying on the consumer mobile device an indication that the displayed at least one benefit is within a predetermined distance from a predetermined location, because it restricts the promoted benefits which helps avoid excessive overload of information about promotions that are not of interest which increases customer satisfaction (abstract, [0004]-[0007], [0021])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include displaying on the consumer mobile device an indication that the displayed at least one benefit is within a predetermined distance from a predetermined location, as taught by Regmi, because it restricts the promoted benefits which helps avoid excessive overload of information about promotions that are not of interest which increases customer satisfaction.

With respect to claims 5 and 25, Baker, Meyer, and Regmi teach the method of claim 4 and the system of claim 24. Baker does not appear to disclose,
wherein the predetermined location is a current location of said consumer
However, Regmi teaches,
wherein the predetermined location is a current location of said consumer ([0124] location of user’s mobile device (i.e. location of consumer) is set as the predetermined location, [0175] current location)
Regmi illustrates it is advantageous to include wherein the predetermined location is a current location of said consumer, because provides additional functionality for the user, and provides the convenience for the user of only receiving offers that are appropriate for the user's immediate circumstances ([0124], [0175]).


With respect to claims 6 and 26, Baker, Meyer, and Regmi teach the method of claim 3 and the system of claim 23. Baker does not appear to disclose,
displaying on the consumer mobile device a revision to the rating
However, Regmi further discloses
displaying on the consumer mobile device a revision to the rating ([0136] & [0159] the benefit rating information displayed on the user device may be an average value rating (e.g., avg. of many different user ratings) and that a user may configured the time-period in which ratings should be considered/averaged and therefore Regmi teaches/suggests that a “revised” rating may be displayed to the user as a result of a different time-window being selected or new ratings being received which would revise the avg. rating)
Regmi illustrates it is advantageous to include displaying on the consumer mobile device a revision to the rating, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering ([0005]-[0007], [0136]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include displaying on the consumer mobile device a revision to the rating, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering.

	Examiner notes that prior art reference Kochikar (cited at the end of this action) discloses wherein users can revise their previous ratings, which in combination with Baker and Regmi would also disclose this limitation.



With respect to claims 9 and 29, Baker, Meyer, and Regmi teach the method of claim 3 and the system of claim 23. Baker does not appear to disclose,
wherein the rating is received from a user other than the consumer
However, Regmi discloses a method and system for matching a consumer to available benefits (abstract). Regmi further discloses
wherein the rating is received from a user other than the consumer ((Fig 17 & Fig 20 &  [0136] system provides functionality for enrolled users (e.g., second users/affiliates) that have signed on (i.e., been authenticated by the system as being a member) to provide ratings of benefits offered by participant member enabling organizations  and the ratings are viewable by other users)
Regmi illustrates it is advantageous to include wherein the rating is received from a user other than the consumer, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering ([0005]-[0007], [0136]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include wherein the rating is received from a user other than the consumer, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering.


	
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Chow et al. (U.S. PG Pub No. 2010/0057586, March 4, 2010) teaches wherein registered affiliates of different enabling organization (e.g., credit card companies) can submit/upload benefits they know are offered by those organizations  ([0301] & [0305] & [0457] & Fig 22I and Fig 22F)

Sabnani (U.S. PG Pub No. 2009/02923680, November 26, 2009) (hereinafter "Sabnani”) teaches wherein a forum member must be a an authenticated registered member to post content (e.g. promotions) or view content ([0003]-[0004] only available to registered members…content not available to non-members, [0029] “only available to registered members,” [0067] user may be first required to register an account) 

Kochikar et al. (U.S. PG Pub No. 2006/0277091, December 7, 2006) (hereinafter "Kochikar”) discloses wherein users can revise their previous ratings

Evanitsky (U.S. PG Pub No. 2009/0265231, October 22, 2009) (hereinafter "Evanitsky”) discloses that presented benefits may be presented based on, or at least with consideration of, their relative ranking/"superiority" from the perspective of said consumer ([0021] "amount of savings" for each product/service & system will “identify the best price for a given discount inquiry" (i.e. predetermined metric)). 

Deals Plus (retrieved using Internet Archive Wayback Machine on or before March 1, 2010 – http://dealspl.us/info/about)

“FatWallet 2006” (FatWallet.com "Hot Deals” forum – “4 Fandango Movie Tickets for Each of your AMEX Cards NY” – posted September 13, 2006 - http://www.fatwallet.com/forums/hot-deals/652507/) – teaches an online platform/system for receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations ("real nice" - pcikleps, "great deal...but no participating theaters in Memphis" - wfay, etc.)

Conclusion

	No claim is allowed


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621